Watson, Judge:
This suit has been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protest enumerated in the annexed Schedule which is incorporated herein:
*1301. That the merchandise represented by the items initialed tas by T. A. STEAD A on the invoices accompanying the entries covered by the protest enumerated in the attached Schedule, assessed with duty at 25% ad valorem and 3%$ per pound under Par.. 27(a) (3) (5) of the Tariff Act of 1930, designated on the invoices as Diazo Salts HC-2, and claimed properly dutiable at only 20% ad valorem and 3%<¿ per pound under the provision for Azo salts in Par. 27(a)(3) of said Act, as modified by the Torquay Protocol of Accession to the General Agreement on Tariffs and Trade, T.D. 52739, consists of Azo salts.
2. That this protest may be deemed submitted on this stipulation and the record thus made.
Accepting this stipulation as a statement of fact, we hold the merchandise initialed T.A.S. by T.A. Strada, Examiner, on the invoice accompanying the entry covered by the involved protest, properly dutiable under paragraph 27 (a) (3) of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, T.D. 52739, at the rate of 20 per centum ad valorem and 3% cents per pound as Azo salts, as claimed.
To the extent indicated, the protest is sustained. In all other respects and as to all other claims, the protest is overruled.
Judgment will issue accordingly.